Title: To James Madison from Stephen Cathalan, Jr., 16 March 1802 (Abstract)
From: Cathalan, Stephen
To: Madison, James


16 March 1802, Marseilles. Informed JM in his last dispatch on 29 Sept. that the bond required of him as U.S. commercial agent had been sent to Felix Imbert of Philadelphia; assumes Imbert will have forwarded it to JM. Has received JM’s circular of 1 Aug. 1801 and will “follow your directions accordingly.” Has given the local health office a certified copy “of the paragraph of your Said Letter, as well as of the Circular from the treasury department to the Collectors of the Customs, on what is relative to the bills of health to be delivered by them to the Masters of Vessels, before they Sail out from the ports of the United States.” Has also given them a copy of the form of such bills of health. Encloses a copy of their reply. Notes that U.S. vessels are subjected to quarantine only “when they have touched to some ports in the Mediterranean, from whence a quarantine is ordered here, or when they have been visited at Sea.” Encloses a list of American vessels entering Marseilles between January and December 1801 and a list of American vessels departing from his district during the same period [not found]. Has been delayed in sending reports because he was unable to get two manifests from the captains; “in future you may rely on my Exactitude in sending them to you, in the first days of July and January.” Reports that the President, which was “repairing in toulon,” departed 10 Feb. The George Washington arrived via Toulon at Marseilles on 14 Feb. and on 26 Feb. convoyed four American vessels through the Straits of Gibraltar. “The dispatching of these Ships, employed so much my time, that I could not embrace their opportunity to write you a line.” Two Swedish frigates have arrived; one is ready to sail for Tripoli, and the other will be under repair for at least three weeks before leaving for the same destination. The U.S. frigate Philadelphia, which had been ordered by Commodore Dale to be at Leghorn 10 Mar. to convoy vessels to Marseilles, was reported to have been at Malta three weeks earlier, “obliged to heave down for a leak to repair it.” The Boston was also at Malta, “and the American Vessels here which could not be ready to Sail with the Washington have Sailed Since and will now Sail without convoy.” Reports that two Tripolitan cruisers sailed from Tripoli “but in a violent Storm one was lost and the other reintered in the port of Tripoly in a poor State.” Suggests Toulon as port of call and repair for U.S. naval squadron as it is “best situated in the Center of the Mediterranean.” When the new squadron expected in the Mediterranean arrives, “the American Consuls or Agents Should receive positive orders to forbid Any American Vessels to sail out from their respective ports without Convoy; but Such Convoy ought to be regulated in a manner, that each 30 days or thereabout Such convoy Should offer in our ports.” Notes that it is fortunate the Tripolitans have not captured any American ships.
“Tho’ I have not yet received my Exequatur which has been lately refused by the minister of Foreign Relations in a conversation the Minister Plenipy. of the Un. St: at Paris had with him on that Subject, I have not yet lost all hopes of obtaining it by my relations who are also relations to the first Consul.… In the meantime I continue in the full Exercise of this office.” Asks JM to “entreat the President of the United States to be so good as to wait till all hopes of Success Should be lost” before appointing someone to replace him. In a postscript of 24 Mar., transcribes a letter from the commander of a British brig recently arrived at Marseilles from Malta, reporting that as of 17 Feb. there were two American frigates at Malta, neither “wanting any repairs.”
 

   
   RC and enclosure (DNA: RG 59, CD, Marseilles, vol. 1). RC 6 pp.; docketed by Brent as received 20 May. A duplicate copy (ibid.) is dated 10 Mar. 1802 and is incomplete. Extracts from RC printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:87. For surviving enclosure, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:151.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:1–4.



   
   Cathalan enclosed a copy of a letter from the guardians of public health of Marseilles, 16 Dec. 1801 (5 pp.; in French). After commending the U.S. for joining the “Sainte Coalition” of European states endeavoring to control contagious diseases by issuing certificates of health and employing quarantines and other public health measures, the French health officials pointed to alarming reports from New York newspapers, and from a European consul in Charleston, South Carolina, that a yellow fever epidemic had struck Charleston and Savannah. Quarantine decisions, they wrote, could not be made on the basis of ships’ health certificates alone.



   
   A full transcription of this document has been added to the digital edition.

